ORDER
This matter came before the Court on the Respondent’s Petition for Indefinite Suspension by Consent.
It is this 18th day of June, 1990
ORDERED, that Respondent, Wendell H. Grier be, and he is hereby, indefinitely suspended from the practice of law in the State of Maryland effective immediately, pending further order of this Court, and it is further
ORDERED that the Clerk of this Court shall strike the name of Wendell H. Grier from the register of attorneys, and pursuant to Maryland Rule BV 13, shall certify that fact to the Trustees of the Client’s Security Trust Fund and the clerks of all judicial tribunals in the State.